BUDGETS SUBMITTED TO COUNTY EXCISE BOARD
The County Excise Board may require that separate budget estimates be submitted as to the Juvenile Bureau of Oklahoma County and the County Detention Home operated by the bureau.  The Attorney General has considered your opinion request wherein you ask the following question: "May the County Excise Board require that separate budget estimates be submitted as to the Juvenile Bureau of Oklahoma County and Oklahoma County Detention Home which operates under the auspices of the Bureau?" Title 10 Ohio St. 1201 [10-1201] (1971), provides: "In each county having a population of one hundred thousand (100,000), or more, as shown by the last preceding federal decennial census, there is created a Juvenile Bureau and Citizens Advisory Committee." Title 10 Ohio St. 1207 [10-1207](b) (1971), provides: "In all counties having a Juvenile Bureau, the budget of the Juvenile Bureau for salaries and expenses of the director, counselors and other employees shall be established and funded as follows; all expenses incurred in complying with the provisions of this act shall be a county charge. The salaries and other compensation of all employees of the juvenile bureau shall be fixed by the judge, within limit of the total appropriation therefor, it is made the duty of the County Excise Board to make the necessary appropriation in levy for the payment of salaries for the director and all other employees, together with the expenses of administering said bureau, consistent with the duty to do likewise with the budget estimates of other county officers under the Board's jurisdiction, as required by the Constitution and laws of the State." Title 68 Ohio St. 2488 [68-2488] (1971), provides in part: " . . . Said Board is hereby empowered to require such further detail as to any item of any estimate as it deems necessary and proper for such determination, and it may place such restrictions thereon as will limit the use thereof to purposes authorized by law; but such further detail and such restriction shall not enlarge upon the number of accounts in the bookkeeping systems prescribed and kept as provided by law." In Title 68 Ohio St. 2486 [68-2486] (1971), the County Excise Board is given a general power to require adequate and accurate reporting of finances and expenditures for all budget and supplemental purposes. This general power taken together with the more specific power given the Board by Section 2488 to require further detail as to any item of the estimate is determinative of the question here presented. Suffice it to say that the language of Section 68 Ohio St. 2488 [68-2488] to the effect that the further detail required by the Board of those submitting budget estimates shall not enlarge upon the number of accounts in the bookkeeping systems prescribed and kept as provided by law is not applicable to this question. The intent of the Legislature was to grant to the County Excise Board the authority to require from those submitting budget estimates the information the Board deems necessary and proper in passing upon the validity or invalidity of items of appropriation.  It is, therefore, the opinion of the Attorney General that the County Excise Board may require that separate budget estimates be submitted as to the Juvenile Bureau of Oklahoma County and the detention home operated by the Bureau.  (Michael Cauthron)